Case: 20-10580       Document: 00515704945        Page: 1    Date Filed: 01/13/2021




                 United States Court of Appeals
                      for the Fifth Circuit                            United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 13, 2021
                                   No. 20-10580
                                                                         Lyle W. Cayce
                                                                              Clerk
   Wayne Johnson,

                                                            Plaintiff—Appellant,

                                       versus

   The Kroger Company,

                                                            Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:19-CV-00371-E


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
             Wayne Johnson appeals the district court’s grant of summary
   judgment to The Kroger Company in this diversity action for damages
   resulting from a slip and fall at a Texas grocery store. Finding no error, we
   affirm.




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10580     Document: 00515704945            Page: 2   Date Filed: 01/13/2021




                                     No. 20-10580


                    Facts and Procedural History
          On October 7, 2018, Wayne Johnson was shopping in the Kroger store
   in Duncanville, Texas, when he slipped and fell. At the time of the accident,
   Johnson was walking near a refrigerated cooler that had been leaking. Kroger
   knew about the leaking cooler the night before the incident and had placed
   two yellow warning cones on the floor next to the leaking cooler. The cones
   included graphics of a stick figure slipping and warned “CAUTION” and
   “WET FLOOR” in English and Spanish. Johnson, who slipped and fell right
   next to the cones, does not dispute that he saw the cones. However, Johnson
   said a store employee directed him where to walk.
          Johnson later filed suit against Kroger, alleging negligence predicated
   on a theory of premises liability, in Dallas County district court. Kroger
   removed to federal district court on the basis of diversity and moved for
   summary judgment asserting that it adequately warned Johnson of the wet
   floor. The district court granted summary judgment for Kroger, and Johnson
   subsequently filed this appeal.
                           Standard of Review
          We review a district court's grant of summary judgment de novo,
   applying the same standard as the district court. McCarty v. Hillstone Rest.
   Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017). Summary judgment is proper
   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). A genuine dispute of material fact exists only if “a reasonable jury
   could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
   Inc., 477 U.S. 242, 248 (1986). We must view all facts and inferences in the
   light most favorable to the nonmoving party. McCarty, 864 F.3d at 358.




                                          2
Case: 20-10580          Document: 00515704945             Page: 3      Date Filed: 01/13/2021




                                          No. 20-10580


                                        Discussion
           Johnson asserts that the district court erred by: finding that the cones
   presented an adequate warning while ignoring the fact that the water on the
   floor continued to expand in size; failing to allow Johnson the benefit of
   proportionate responsibility; and failing to consider Kroger’s admission that
   it failed to use a “snake,” which would have been feasible and was standard
   practice. 1
           Kroger asserts that its duty is to warn against or make safe a dangerous
   condition, but not both. Kroger also asserts that it provided adequate
   warning to Johnson and had no duty to provide further warning.
           In his deposition, Johnson testified that he medically retired from
   Firestone Polymers in June 2012 because of a back injury from a slip and fall
   at work on August 30, 2010. Johnson said he suffered from a herniated disc
   and had surgery prior to the Kroger fall. At the time of the Kroger fall,
   Johnson was under the care of Dr. Berliner for his previous back injury, which
   was continuing to cause pain that radiated down his right leg when he walked
   and required him to take pain medication.
           Johnson testified that he went to the store early in the morning to get
   butter for breakfast and an employee pointed him in the direction of the dairy
   section. Johnson slipped and fell on his way to get the butter, and hit his right
   knee, back and right shoulder. There is no indication that any employee told
   him specifically where to walk.              The record establishes that Johnson
   determined where to walk based on where the cones were positioned,
   indicating he clearly saw the cones. Johnson testified that he was “walking
   straight. I was trying to get to the butter aisle” and “I was looking straight.



           1
               “Snakes” or “socks” are water-absorbing devices placed up against the cooler.




                                                 3
Case: 20-10580      Document: 00515704945          Page: 4    Date Filed: 01/13/2021




                                    No. 20-10580


   Not looking down at the floor.” Thus, Johnson did not see the water on the
   floor where he fell.
           Andrea Landry, the store manager, testified in her deposition that
   there were spill pads up against the cooler at the time of Johnson’s fall,
   indicating that employees had previously attempted to wipe up any water.
   Landry also testified that she believed there was a sock or snake in front of
   the cooler at the time of the fall because “typically it’s a standard practice”
   along with putting up “wet floor” signs. However, later Landry testified that
   she was not certain whether a sock or snake or spill pads were used. Photos
   and video do not show the presence of any absorbent materials at the time of
   the fall.
           Under Texas law, a premises owner has “a duty to protect invitees
   from, or warn them of, conditions posing unreasonable risks of harm if the
   owners knew of the conditions or, in the exercise of reasonable care, should
   have known of them.” Henkel v. Norman, 441 S.W.3d 249, 251 (Tex. 2014).
   Further, to prevail on a premises-liability claim, Johnson must establish:
           (1) the property owner had actual or constructive knowledge of
           the condition causing the injury; (2) the condition posed an
           unreasonable risk of harm; (3) the property owner failed to take
           reasonable care to reduce or eliminate the risk; and (4) the
           property owner’s failure to use reasonable care to reduce or
           eliminate the risk was the proximate cause of injuries to the
           invitee.
   Henkel, 441 S.W.3d at 251-52; see also Austin v. Kroger Texas, L.P., 465
   S.W.3d 193, 202-03 (Tex. 2015). “The third element is negated if the
   property owner either adequately warned the invitee about the condition or
   took reasonable actions designed to make it reasonably safe.” Henkel at 252.
           The issue here is whether the cones provided adequate warning of the
   condition. If so, then Kroger was not negligent as a matter of law. See id.




                                          4
Case: 20-10580       Document: 00515704945         Page: 5    Date Filed: 01/13/2021




                                    No. 20-10580


   “To be adequate, a warning must be more than a general instruction such as
   ‘be careful’; the warning must notify of the particular condition.” Id. The
   adequacy of the warning turns on whether the action was “reasonably
   prudent under the circumstances.” TXI Operations, L.P. v. Perry, 278
   S.W.3d 763, 764 (Tex. 2009). In TXI, a speed limit sign was an inadequate
   warning of a pothole. Id.; see also State v. McBride, 601 S.W.2d 552, 556-57
   (Tex.Civ.App.-Waco 1980) (cones, barrier and signs warning “35 MPH”
   and “SLOW” were inadequate to warn of muddy and slick construction
   area).
            However, in Henkel, a homeowner telling a mail carrier “don’t slip”
   was adequate to warn him of an icy sidewalk. 441 S.W.2d at 250; see also
   Golden Corral Corp. v. Trigg, 443 S.W.3d 515, 520 (Tex.App.-Beaumont
   2014) (wet floor sign was adequate to warn of wet floor); Brooks v. PRH Invs.,
   Inc., 303 S.W.3d 920, 925 (Tex.App.-Texarkana 2010) (wet floor sign and
   verbal warning to “be careful” by employee mopping adequate to warn of
   wet floor); and Bill’s Dollar Store, Inc. v. Bean, 77 S.W.3d 367, 370 (Tex.App.-
   Houston [14th Dist.] 2002) (warning by cashier to “watch the wet spot”
   adequate warning of spill).
            Here, the two warning cones included graphics of a stick figure
   slipping and warned “CAUTION” and “WET FLOOR” in English and
   Spanish. The district court found that to be an adequate warning. Based on
   the Texas cases cited above, we agree that the warning cones adequately
   warned Johnson of the wet floor. See Henkel, 441 S.W.3d at 250; see also
   Trigg, 443 S.W.3d at 520. Further, Johnson acknowledges that he saw the
   warning cones. Indeed, Johnson fell right next to the cones. But, despite
   seeing the warning cones, Johnson also acknowledged that he did not look
   down to see where the floor was wet. There is no authority for Johnson’s
   assertions that Kroger had to also provide a verbal warning of the wet floor
   or that a third cone or different configuration was necessary. Moreover, the



                                          5
Case: 20-10580      Document: 00515704945            Page: 6   Date Filed: 01/13/2021




                                    No. 20-10580


   record indicates an employee merely pointed Johnson toward the aisle
   containing the butter and did not instruct him where to walk to get there.
   While an additional verbal warning may have been beneficial, there is no
   requirement of such. Likewise, although a snake or sock likely would have
   absorbed some or all of the water, Kroger has no duty to simultaneously warn
   and take reasonable actions to make the hazard safe. Henkel at 252. Thus,
   Johnson’s     alternative   arguments       regarding   “necessary   use”   and
   “contributory negligence” are without merit and we need not discuss
   Kroger’s waiver arguments.
         Because the district court did not err in granting Kroger’s motion for
   summary judgment to Kroger, we AFFIRM.




                                           6